 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   JAMAL RASHID, an individual,                              Case No. 2:19-cv-01483-APG-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   STATE FARM FIRE AND CASUALTY
     COMPANY, an Illinois corporation;
 8   MATTHEW KIEM, an individual,
 9                  Defendants.
10

11          Before the Court is Defendants State Farm Fire and Casualty Company’s and Matthew
12   Keim’s Motion for Leave to File Surreply in Opposition to Plaintiff’s Motion for Remand (the
13   “Motion”). ECF No. 18. Although motions for leave to file a surreply are generally discouraged
14   under Local Rules of Practice 7-2, the Court finds good cause exists to grant Defendants’ leave to
15   file their Surreply. Defendants represent that on October 22, 2019, Plaintiff entered a plea agreement
16   in an unrelated criminal matter in which his residence is set forth as California. ECF No. 18 at 1:27–
17   2:1. Defendants’ Surreply addresses the issue of Plaintiff’s residency, which is a “critical issue in
18   Plaintiff’s Motion to Remand and his challenge to diversity jurisdiction. . . .” ECF No. 18-1 at 2:1–
19   2. This information was not available or known to Defendants at the time of filing of their Response
20   (ECF No. 13) to Plaintiff’s Motion (ECF No. 11), because Plaintiff entered a plea agreement after
21   briefing on the Motion concluded.
22          Accordingly, and with good cause shown,
23          IT IS HEREBY ORDERED that Defendants State Farm Fire and Casualty Company’s and
24   Matthew Keim’s Motion for Leave to File Surreply in Opposition to Plaintiff’s Motion for Remand
25   (ECF No. 18) is GRANTED.
26          IT IS FURTHER ORDERED that Defendants must file their Surreply within seven days of
27   the issuance of this Order.
28
                                                      1
 1            IT IS FURTHER ORDERED that Plaintiff shall have seven days from the filing of

 2   Defendants’ Surreply to file his response, if he chooses to file one.

 3            IT IS FURTHER ORDERED that no further filings shall be permitted without leave of this

 4   Court.

 5            DATED this 30th day of October, 2019.

 6

 7
                                                   ELAYNA J. YOUCHAH
 8                                                 UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
